DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrical contacts of claims 10 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-10, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duru (2008/0164339)
Regarding claim 1, Duru shows A fragrance dispensing system comprising: a dispenser (100) including a housing (110) having a power source ([0033]); and a piezoelectric cartridge (1) installable within the housing and including: a cartridge body (14); a piezoelectric discharge nozzle (20) supported by the cartridge body and having a micro-perforated vibratory plate (20 and 40), the discharge nozzle powered by the power source of the dispenser when the piezoelectric cartridge is installed within the housing of the dispenser (fig 4); and a fragrance bottle (11) supported by the cartridge body, the cartridge body having a liquid fragrance path from the bottle to the piezoelectric nozzle (fig 4), the path including a channel (41) with a wick (30), the wick in contact with the vibratory plate of the piezoelectric discharge nozzle (fig 4).  
Regarding claim 2,  the housing of the dispenser further includes a cover (30) with a discharge aperture (when the lid is  open) that is aligned with the vibratory plate when the piezoelectric cartridge is installed so that atomized aromatic liquid from the piezoelectric discharge nozzle is released through the discharge aperture (fig 5).
Regarding clam 5, the power source is a battery power source [0033]. 
Regarding claim 6,  further comprising a piezoelectric driver circuit configured to send a power pulse to the piezoelectric nozzle to release a controlled amount of aromatic liquid into the air with each power pulse (this I inherent to operating the device of Duru).  
Regarding claim 8,  the piezoelectric cartridge further including a horizontal channel (the outlet opening in 14. It is horizontal when in use as shown in figure 3) in fluid communication with the bottle (fig 4) and leading to a vertical portion of the wick (the portion that abuts 20 is vertical when the device is in use as in figure 3), the wick further having a horizontal portion ( the portion of the wick that is inside 41 is horizonal in use as shown in fig 3) in contact with the vibratory plate.
Regarding claim 9,  the channel of the piezoelectric cartridge with the wick is an airtight channel (its air tight when element 50 is on).
Regarding claim 10, Duru shows a fragrance dispenser comprising: a dispenser unit (100) including a housing (110) and a power source [0033], the housing enclosing the power source and having an internal cartridge chamber (for 1); a piezoelectric cartridge (1) including: a cartridge body (14); a piezoelectric discharge nozzle (20) supported by the cartridge body and having a micro-perforated vibratory plate (20 and 40); a removable fragrance bottle (11 ) supported by the cartridge body; a liquid fragrance path (41) leading from the bottle to the piezoelectric nozzle, the path including a channel (41) with a wick (30) that is in contact with the vibratory plate, wherein the piezoelectric cartridge is installable in the cartridge chamber of the dispenser unit and, when installed, electrical contacts (132) of the dispenser unit engage corresponding electrical contacts of the piezoelectric cartridge  (fig 4) thereby enabling the 11Attorney Docket No. 04765-64060US02 piezoelectric nozzle of the piezoelectric cartridge to release a mist of atomized aromatic liquid droplets.
Regarding claim 13,  wherein the channel of the piezoelectric cartridge with the wick is an airtight channel (when 50 is installed).
Regarding claim 14, the dispenser unit further including a piezoelectric driver circuit configured to send a power pulse to the piezoelectric nozzle, which releases a controlled amount of aromatic liquid into the air with each pulse (inherent to how Duru is operated).
Regarding claim 15, the power source is a battery power source [0033].
Regarding claim 16, Duru shows a piezoelectric fragrance cartridge (1) for a fragrance dispenser (100), the fragrance dispenser including a housing (110) with a power source [0033], the piezoelectric fragrance cartridge comprising: a cartridge body (14); a piezoelectric discharge nozzle (20) supported by the body and including a micro- perforated vibratory plate (20 and 40); a fragrance bottle (11) supported by the body; a liquid fragrance path (41) from the bottle to the piezoelectric nozzle, the liquid fragrance path including a channel (41) with a wick (30), the wick in contact with the vibratory plate of the piezoelectric discharge nozzle (fig 4); and electrical contacts (132), wherein the piezoelectric fragrance cartridge is installable in the housing of the fragrance dispenser so that the electrical contacts of the piezoelectric fragrance cartridge engage with corresponding electrical contacts of the fragrance dispenser (fig 4) thereby enabling the piezoelectric nozzle of the piezoelectric cartridge to be powered by the fragrance dispenser and release a mist of atomized aromatic liquid droplets from the piezoelectric discharge nozzle.  
Regarding claim 20, further comprising: a horizontal channel (the outlet opening in 14. It is horizontal when in use as shown in figure 3) in fluid communication with the bottle (fig 4) and leading to a vertical portion of the wick (the portion that abuts 20 is vertical when the device is in use as in figure 3), the wick further having a horizontal portion ( the portion of the wick that is inside 41 is horizonal in use as shown in fig 3) in contact with the vibratory plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 7, 11, 12 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duru (2008/0164339) in view of Pritchard (8,528,783).
Regarding claims 3,4, 7, 11, 12 and 17-19,  Duru shows all aspects of the applicant’s invention as in claims 1, 10 and 16, but fails to teach that the piezoelectric cartridge further includes a knife, and the fragrance bottle includes a mouth that is hermetically sealed with a membrane, the knife positioned within a socket of the piezoelectric cartridge, so that a membrane of the bottle is pierced by the knife when the bottle is installed in the socket of the piezoelectric cartridge.  
Pritchard teaches a cartridge and a bottle connection, the cartage (20) including that includes a knife (52A) and the bottle includes a mouth (42A) that is hermetically sealed with a membrane (22), the knife positioned within a socket (54B) of the cartridge, so that a membrane of the bottle is pierced by the knife when the bottle is installed in the socket of the piezoelectric cartridge. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect the bottle (11) of Duru to the piezoelectric cartridge body (14) using the connection of Pritchard instead of glue at 11a. The knife (52A) and socket (54B) of Pritchard would be added to the cartridge body (14) of Duru and the membrane (20) of Pritchard would be added to the bottle (11) of Duru. This modification would allow the user to reuse the piezoelectric cartridge and just replace or refill the empty bottles.
Regarding claim 19, in the connection of the above combination the bottle is a snap- in bottle with a mouth configured to snap into the socket (Pritchard (col 7, lines 23-25).

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/6/2022